Citation Nr: 0619947	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder prior to January 
14, 2005. 

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder from January 14, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma in which the RO granted service connection 
for post-traumatic stress disorder with an assigned 
evaluation of 30 percent effective February 28, 2003.  The 
veteran, who had active service from June 1968 to March 1970, 
appealed that decision to the BVA.  In a subsequent rating 
decision dated in February 2005, the RO increased the 
veteran's disability rating from 30 percent to 50 percent 
effective January 14, 2005.  Thereafter, the RO referred the 
case to the Board for appellate review.    

Thus, this appeal involves separate ratings assigned for 
separate periods of time based on the facts found, a practice 
known as "staging." See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to January 14, 2005, the veteran's post-traumatic 
stress disorder was manifested by occasional suicidal 
ideation, blunted affect, depression, anxiety, panic attacks, 
sleep disturbances, nightmares, flashbacks, irritability, and 
social isolation. 

3.  From January 14, 2005, the veteran's post-traumatic 
stress disorder was manifested by intensified sleep 
disturbances, intensified nightmares, intensified flashbacks, 
increased anxiety, blunted affect, depression, and social 
isolation. 




CONCLUSIONS OF LAW

1.  Prior to January 14, 2005, the criteria for an initial 
disability rating of 50 percent for post-traumatic stress 
disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1 - 
4.14, 
4.125 - 4.130, Diagnostic Code 9411 (2005).

2.  From January 14, 2005, the criteria for an initial 
disability rating in excess of 50 percent for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.125 - 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the veteran's claim of entitlement to an 
increased rating for his service-connected post-traumatic 
stress disorder (PTSD), VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).

A letter dated in March 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The March 2003 letter informed the veteran that 
additional information or evidence was needed to support the 
initial service connection claim; and asked the veteran to 
send the information to VA. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

The March 2003 letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the veteran's claim for service 
connection be granted.  In the May 2003 rating decision, the 
RO granted service connection for PTSD; and the issue on 
appeal concerns the veteran's claim of entitlement to an 
increased rating for this now service-connected disability.    

Even though the March 2003 letter did not include adequate 
notice of what was needed to establish a disability rating 
and an effective date, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In this 
regard, the Board observes that the March 2003 VCAA notice 
was properly tailored to the application for the original 
request for service-connected benefits.  As stated above, the 
RO awarded service connection for PTSD in the May 2003 rating 
decision and assigned an initial 30 percent disability rating 
effective February 28, 2003 (the date of claim).  Therefore, 
the March 2003 letter served its purpose in that it provided 
section 5103(a) notice to the veteran; and its application is 
no longer required because the original claim has been 
"substantiated."  See                Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In the veteran's July 2003 notice of disagreement (NOD), the 
veteran took issue with the initial 30 percent disability 
rating and is presumed to be seeking the maximum benefit 
available under the law. Id; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the RO properly issued a December 2003 
Statement of the Case (SOC) which contained, in pertinent 
part, the criteria for establishing a higher initial rating. 
See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with 
the procedural statutory requirements of 38 U.S.C.A. 
§§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b). See also Dingess, 
supra.  

The veteran's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The veteran was also 
afforded VA examinations in December 2003 and January 2005. 
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined. 38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  The examination 
reports of record are thorough and supported by VA outpatient 
treatment records and private medical records.  Therefore, 
they are adequate upon which to base a decision.     

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

B.  Law and Analysis 

The veteran has currently been assigned a 30 percent 
disability rating prior to January 14, 2005; and a 50 percent 
disability rating for his PTSD from January 14, 2005 under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  He contends that his PTSD is more disabling than 
currently evaluated and has appealed for an increased rating.  
As will be discussed in more detail below, the Board finds 
that the evidence of record is in relative equipoise 
regarding the issue of whether the veteran is entitled to an 
increased rating for his PTSD prior to January 14, 2005; and 
as such, reasonable doubt requires that he be granted an 
increased rating of 50 percent during this period of time.  
However, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating in excess of 50 percent from January 14, 2005; and as 
such, that portion of the appeal must be denied.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, supra, the United States Court 
of Appeals for Veterans Claims (Court) discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, as here, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 30 percent evaluation is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  The next 
highest rating of 50 percent requires a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  

Diagnostic Code 9411 provides for the assignment of a 70 
percent disability rating upon a showing of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
work-like setting); and the inability to establish and 
maintain effective relationships. 
Finally, a 100 percent disability rating is warranted upon a 
showing of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

In this case, the veteran has been assigned past and present 
GAF scores of 50, 52, 50 and 50. See VA medical records dated 
in February 2003 and October 2004; December 2003 VA 
examination report; January 2005 VA examination report.  The 
Board observes that GAF scores ranging from 60 to 51 reflect 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social 
and occupational functioning (e.g., friends, conflicts with 
peers or co-workers).  Scores ranging from 50 to 41 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social and occupational functioning (e.g., no friends, unable 
to keep job).  

1.	Prior to January 14, 2005

The first issue before the Board is whether the veteran is 
entitled to a disability rating in excess of 30 percent from 
February 28, 2003, the effective date of the grant of service 
connection, until January 14, 2005, the date the assigned 
disability evaluation was increased to 50 percent.    

In this case, the evidence clearly shows that the veteran's 
disability falls within the 30 percent disability rating.  VA 
medical records dated from January 2003 to November 2004, 
medical records from the Vet Center dated from March 2004 to 
July 2004 and the veteran's December 2003 VA examination 
report indicate that the veteran experienced depression 
(February 2003 VA medical records), anxiety (February 2003 VA 
medical records), panic (February 2003 VA medical records), 
poor sleep (February 2003 VA medical records; December 2003 
VA examination report), nightmares (February 2003 VA medical 
records; December 2003 VA examination report), flashbacks 
(February 2003 VA medical records) and intrusive thoughts 
(December 2003 examination report) during the period from 
February 2003 to January 2005.  Therefore, the next question 
that must be addressed is whether the veteran is entitled to 
the next higher schedular evaluation for PTSD (50 percent) 
during this period of time.  

As noted above, a 50 percent disability rating requires a 
showing of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.  In this case, the veteran does not meet most 
of the sample rating criteria listed for a 50 percent 
disability rating.  Specifically, his mental status 
examinations and medical records reveal that he had good 
comprehension and was oriented times four. February 2003 VA 
medical records.  The veteran's speech was reported as goal-
directed and spontaneous, even if focused on his trauma. 
February 2003 VA medical records; December 2003 VA 
examination report.  There is no indication in the record 
that the veteran experienced any difficulty in understanding 
complex commands or had impairment of short-or long-term 
memory.  In fact, the veteran was specifically found not to 
have any evidence of a thought disorder or psychosis; and his 
reality testing was noted to be good. December 2003 VA 
examination report.        

However, as discussed above, the veteran does not have to 
fulfill the specific symptomatology listed within the rating 
criteria for an increased rating to be granted; and in this 
case, the Board finds there is evidence of record that 
supports an increased rating of 50 percent prior to January 
14, 2005.  Specifically, the veteran's medical records noted 
that the veteran's affect was blunted and depressed; and he 
was found to experience disturbances of motivation and mood 
such as depression, sleep disturbances, nightmares, 
flashbacks and general distress. December 2003 VA examination 
report.  The veteran reported that he experienced panic, 
although his medical records did not reveal the frequency of 
his panic attacks or the attacks' intensity. February 2003 VA 
medical records.  The veteran also reported problems with 
impulse control that included a history of losing his temper 
and getting into fights; and was found to have an underlying 
irritability and exaggerated response. December 2003 VA 
examination report, p. 2; March 2004 VA medical record; April 
2004 records from the Vet Center.  Lastly, the veteran's 
medical records revealed that he experienced social isolation 
and difficulty establishing and maintaining effective work 
and social relationships. See VA medical records dated in 
February 2003, March 2004 and October 2004.  

In addition, the Board observes that the veteran was assigned 
GAF scores of 50, 52 and 50 in February 2003, December 2003 
and October 2004, respectively.  As referenced above, GAF 
scores ranging from 50 to 41 reflect serious symptoms or 
serious impairment in social and occupational functioning.  
The veteran's scores, in conjunction with his diagnosis of 
chronic PTSD (December 2003 VA examination report, p. 2; 
February 2003 VA medical records), depression, sleep 
disturbances, nightmares, flashbacks, irritability and 
serious social isolation lead the Board to the conclusion 
that an increased rating of 50 percent prior to January 14, 
2005 is appropriate in light of the veteran's overall 
symptomatology.  However, an initial rating in excess of 50 
percent prior to January 14, 2005 is not warranted. 

As discussed previously, a 70 percent disability rating is 
warranted for occupational and social impairment in which 
there are deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  A review of 
the record reveals that while the veteran's mood was 
depressed, he had no evidence of a thought disorder or 
psychosis. December 2003 VA examination report, p. 2.  His 
reality testing was noted to be good and his judgment was 
fair. Id.; March 2004 records from the Vet Center.  The 
veteran reported past and current thoughts of suicidal 
ideation. See December 2003 VA examination report, p. 1; 
January 2004 VA Form 9; March 2004 Vet Center records.  While 
he also reported experiencing obsessional rituals, there is 
no evidence in the record indicating that these rituals 
interfered with the veteran's routine activities.  In 
addition, the veteran's speech was reported as goal-directed 
and spontaneous, rather than intermittently illogical, 
obscure, or irrelevant.  

While the veteran reported experiencing panic attacks, his 
medical records do not reveal that his attacks were nearly 
continuous or that they affected his ability to function 
independently, appropriately and effectively. February 2003 
VA medical records.  Although the veteran also reported 
experiencing ongoing problems with his temper and that he was 
involved in numerous fights; no evidence of record indicates 
that these alleged fights were physical rather than verbal in 
nature or that they resulted in actual violence.  In 
addition, there is no competent evidence of record indicating 
that the veteran had spatial disorientation. December 2003 VA 
examination report, p. 1.  While the veteran contends that he 
often neglected his personal hygiene, his medical records 
reveal that the veteran's hygiene was good and that he 
dressed appropriately. Id., p. 2; January 2004 VA Form 9; 
March 2004 Vet Center records.  

In regards to employment, the veteran reported that he is 
unable to work because he cannot get along well with co-
workers. See January 2004 VA Form 9.  While there is evidence 
indicating that the veteran experiences difficulty in 
adapting to stressful circumstances (which might impair his 
ability to work), the Board observes that the veteran's 
employment difficulties appear to be related more to medical 
problems that the veteran experiences rather than his PTSD. 
See December 2003 VA examination report, p. 2 ("The veteran 
also stated that he is unable to work due to the fact that he 
is not able to stand on concrete any longer"); February 2003 
VA medical records ("walks with a limp, appears to be in 
physical pain"); March 2004 Vet Center records ("Loss of 
job due to health"); January 2005 VA examination report 
("[The veteran] said he is unable to work due to his medical 
problems; i.e., his back and leg pain").  

As for social relationships, the Board acknowledges that the 
veteran's medical records reveal that he clearly had 
difficulty establishing and maintaining effective 
relationships. See March 2004 records from the Vet Center.  
However, the evidence also shows that the veteran established 
and maintained such relationships, as evidenced by his 
relationship with his brother, son and at least one person he 
considered to be a friend. See December 2003 VA medical 
records ("[The veteran] went on trip with some friends . . . 
"); January 2004 VA Form 9 ("I have only one person I could 
call a friend").  

Thus, even though the record reflects that the veteran 
exhibited some of the  symptomatology that falls within the 
criteria for a 70 percent disability rating, (i.e., suicidal 
ideation, impaired impulse control, difficulty with 
establishing and maintaining relationships), these are only 
three criteria among many listed and unlisted criteria to be 
considered.  While the veteran's representative argues that 
more of the symptoms "required to meet [the] criteria for 
[a] seventy percent disability rating" have been shown in 
the medical records, the Board does not agree. May 2005 
statement of accredited representative, p. 2.  While the 
veteran's medical records reveal that he has a blunted and 
depressed mood, panic attacks, chronic sleep impairment and 
social isolation (Id.), these factors have already been taken 
into consideration in assigning the veteran a 50 percent 
disability rating prior to January 14, 2005.  The Board 
acknowledges that the veteran's medical records illustrate 
that he made inappropriate comments or jokes during two of 
his numerous group therapy sessions; however, these records 
also show that when confronted, the veteran stopped 
disrupting his group, was redirectable and thereafter 
provided good comments and insight during group discussion. 
Id.; March 2004 and April 2004 VA medical records.  Lastly, 
while a single medical record contained in the claims file 
reports the veteran awoke once at night startled by "men 
firing," and that this startled response resulted in the 
veteran shooting his gun out toward these men, the veteran 
was advised that someone could get hurt from his actions.  In 
response, he acknowledged his dangerous behavior and 
indicated that he was considering removing his weapon from 
his home. May 2005 statement of accredited representative, p. 
2; March 2004 VA medical records.  Neither of these actions 
is indicative of either grossly inappropriate behavior or a 
persistent danger to self or others, as argued by the 
representative. May 2005 statement of accredited 
representative, p. 2.  Viewing the veteran's overall 
symptomatology, the Board is of the opinion that the 
veteran's disability rating of 50 percent more nearly 
approximates the symptomatology he experienced prior to 
January 14, 2005.  As such, a rating in excess of 50 percent 
during this time frame is denied.  

2.	 From January 14, 2005

The next issue before the Board is whether the veteran is 
entitled to a disability rating in excess of 50 percent for 
the period from January 14, 2005 to the present. 
Evidence dated in January 2005 and February 2005 indicates 
that the veteran's PTSD intensified in regards to poor sleep, 
nightmares, flashbacks and anxiety. See January 2005 VA 
examination report, p. 3; VA medical records dated in January 
2005 to February 2005.  However, while the veteran's overall 
symptomatology did in fact worsen in January 2005, the Board 
finds that it did not increase to such a degree that a rating 
in excess of 50 percent is warranted.  

In this regard, the evidence shows that while the veteran 
continued to report past suicidal ideations, he did not 
report current ideation. January 2005 VA examination report, 
p. 2.  Neither obsessional rituals, continuous panic nor 
continuous depression that affected the veteran's ability to 
function independently, appropriately and effectively are 
reflected in his most recent medical records.  In fact, the 
veteran was found to be able to take care of his activities 
of daily living without assistance. January 2005 VA 
examination report, p. 2.  In addition, the majority of the 
veteran's most recent VA medical records address treatment 
for his sleep apnea, not PTSD. VA medical records dated in 
January 2005 to February 2005.  The veteran's speech 
continues to be described as goal-directed without looseness 
of association. January 2005 examination report, p. 2.  In 
addition, while the veteran reported he still had a temper, 
he indicated that he was taking medication that assisted with 
his anger control. Id.  Lastly, the veteran's hygiene 
continues to be good and he continues to dress appropriately. 
Id.  

In regards to social relationships, the veteran appears to be 
maintaining contact with his family even though he does not 
socialize outside his family. See January 2005 VA examination 
report, p. 1 ("[The veteran] reported that he moved closer 
to town to be near his family"). While he continues to 
experience employment problems, it appears these difficulties 
are again the result of medical problems that the veteran 
experiences and are not related to his PTSD. January 2005 VA 
examination report ("[The veteran] said he is unable to work 
due to his medical problems; i.e., his back and leg pain").

Thus, even though certain aspects of the veteran's PTSD 
symptomatology intensified and worsened in January 2005, the 
Board is of the opinion that this increased symptomatology 
remains encompassed within a 50 percent disability rating.  
The Board's conclusion is not only supported by the overall 
medical evidence of record that is reflective of serious, but 
not major, psychological impairment; but is also supported by 
the continued assignment of a 50 GAF score. January 2005 VA 
examination report, p. 3.  The Board observes that this is 
the same score assigned to the veteran in both February 2003 
and October 2004. Therefore, based on a thorough review of 
the evidence of record, the Board is of the opinion that the 
veteran's present disability rating of 50 percent more nearly 
approximates his current symptomatology.  

In making this decision, the Board concludes for the record 
that a 100 percent disability rating is also not warranted in 
this case since the veteran's overall symptomatology is not 
indicative of total occupational and social impairment.  
While the veteran has reported suicidal and homicidal 
ideation (two criteria among many), the evidence does not 
show that he has exhibited grossly inappropriate behavior or 
has presented a persistent danger to himself or others. See 
March 2004 Vet Center records.  There is no competent 
evidence indicating that the veteran experiences gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; the intermittent inability to 
perform activities of daily living; or experiences 
disorientation to time or place.  

In addition, the Board acknowledges that the veteran has 
difficulty in establishing effective work and social 
relationships, is socially isolated, and that he contends he 
is no longer employed due to his inability to get along with 
co-workers. January 2004 VA Form 9.  The Board is of the 
opinion, however, that a schedular disability rating of 50 
percent more nearly approximates the veteran's overall 
current symptomatology.  Nonetheless, should the veteran's 
disability picture change in the future, the veteran may 
submit additional evidence which may qualify him for the 
assignment of a higher rating. See 38 C.F.R. § 4.1.  

3.  Consideration of an Extraschedular Evaluation

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  As 
discussed above, the veteran asserts that his PTSD has 
resulted in interference with his employability. January 2004 
VA Form 9.  Even if the veteran's PTSD impairs his 
relationships with his co-workers, and thus impairs his 
ability to work, any such impairment is already contemplated 
by the applicable schedular criteria. See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  

Thus, the Board finds that the veteran's service-connected 
PTSD does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial evaluation of 50 percent for post-traumatic stress 
disorder for the period prior to January 14, 2005 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder for the period from January 14, 
2005 is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


